Citation Nr: 1829453	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for prostate cancer since January 1, 2012.

2. Entitlement to a compensable rating for erectile dysfunction.

3. Entitlement to service connection for esophagitis, to include as secondary to medication taken for service-connected prostate cancer.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for skin carcinoma.

6. Entitlement to service connection for sleeping problems.

7. Entitlement to service connection for hearing loss.

8. Entitlement to service connection for vision problems
9. Entitlement to service connection for hiatal hernia.

10. Entitlement to service connection for painful joints.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2012 and October 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was sent a letter in May 2018 advising him of a discrepancy in the record concerning representation, and providing him with all of his representation choices. Later that month, the Board received a signed pro se election form, and the Board now recognizes the Veteran as proceeding without representation in this appeal.

The issues of entitlement to service connection for esophagitis and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's prostate cancer has been in remission since his June 2011 prostatectomy and is shown to have been productive of urinary incontinence, but not renal dysfunction with persistent edema and albuminuria with BUN at least 40 mg%; creatinine at least 4 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

2. The Veteran's erectile dysfunction is not shown to have been manifested by penile deformity or loss of any part of the penis.

3. Symptoms of sleep impairment secondary to service-connected major depressive disorder are contemplated by the Veteran's assigned rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.

4. A bilateral hearing loss disability was not manifested during service, a threshold shift in hearing acuity did not occur during service, sensorineural hearing loss was not shown during the first post-service year, and the most probative evidence indicates that the Veteran's current bilateral hearing loss is not otherwise related to his active service, to include conceded military noise exposure.

5. The Veteran does not have a current visual disability other than refractive error. There was no superimposed disease or injury in service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for service-connected prostate cancer have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2. The criteria for a separate compensable rating for erectile dysfunction have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321; 4.115b, Diagnostic Code 7522 (2017).

3. The criteria for service connection for a disability manifested by sleep impairment other than the service-connected depressive disorder have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2017).

4. The criteria for service connection for a bilateral hearing loss disability are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

5. The criteria for service connection for a bilateral eye disability have not been met. 38 U.S.C. §§ 105, 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prostate Cancer and Erectile Dysfunction

The Veteran asserts that he is entitled to a rating in excess of 60 percent for service-connected prostate cancer. In his August 2014 Substantive Appeal, he stated that his symptoms worsened every day. 

In February 2012, the RO granted service connection for prostate cancer, evaluated as 100 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528 effective October 5, 2011, and evaluated as 60 percent disabling, effective January 1, 2012. 

The Board notes that the RO has granted special monthly compensation for loss of a creative organ under 38 U.S.C. § 1114(k) (2017).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent rating is assignable for malignant neoplasms of the genitourinary system. 

The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. 38 C.F.R. § 4.115b.

A VA prostate cancer disability benefits questionnaire (DBQ), dated in February 2012, shows that the Veteran was noted to have a history of prostatectomy in June 2011. He had a voiding dysfunction, with urinary incontinence which was mainly caused by urinary sphincteric weakness. He required absorbent material which must be changed more than four times per day. He had an increase in urinary frequency, with a daytime voiding interval of less than one hour, and a nighttime awakening to void five or more times. There was no obstructed voiding, and no history of recurrent symptomatic urinary tract or kidney infections. He had erectile dysfunction related to the prostatectomy. There was no impact upon his ability to work. The diagnosis was prostate cancer. The examiner indicated that his disease was in remission. See 38 C.F.R. § 4.1.

Under Diagnostic Code 7528, the 100 percent rating initially awarded was not designed or intended to be a permanent reflection of the Veteran's disability picture. Here, the initial 100 percent rating for the Veteran's prostate cancer was assigned effective October 2011 on the basis of herbicide presumption due to the Veteran having served in the Republic of Vietnam, along with June 2011 private treatment records diagnosing the Veteran with prostate cancer by biopsy. The RO assigned the Veteran a rating under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system. The 100 percent rating was in effect for six months following the June 2011 diagnosis and prostatectomy. In the same February 2012 rating decision that awarded the initial 100 percent rating, the RO staged the rating at 60 percent disabling effective January 1, 2012.

Diagnostic Code 7528 affords a single temporary 100 percent evaluation and contains no listed symptoms or conditions for that rating, and no lower percent evaluations that can be assigned. 38 C.F.R. § 4.115(b). It is awarded only if a condition is in active malignancy while a Veteran is undergoing therapeutic treatment. See id. Diagnostic Code 7528. This is demonstrated by the only Note to Diagnostic Code 7528 which states: "following the cessation of surgical, X- ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue, with a mandatory VA examination at the expiration of six months." Id. Any change in evaluation based upon that or any subsequent examination are be subject to the provisions of 38 C.F.R. § 3.105(e). Id. Moreover, if, upon examination, there has been no local reoccurrence or metastasis, the disability is to be rated on "residuals such as voiding dysfunction or renal dysfunction, whichever is predominant." Id. 

Here, a February 2012 VA examination was conducted. The examination revealed the Veteran's prostate cancer to be in remission, with no local reoccurrence or metastasis. A September 2012 VA individual unemployability opinion noted that treatment for prostate cancer was completed and the condition was in remission. There was no evidence of current chemotherapy, radiotherapy, or metastasis. Likewise, a review of the Veteran's Ponce VA Outpatient Clinic treatment records and private treatment records reveals that the Veteran's prostate cancer is in remission with no local reoccurrence or metastasis. Accordingly, the RO's staged rating in this case was proper.

The next issue is whether the Veteran is shown to have met the criteria for a rating in excess of 60 percent.

Under 38 C.F.R. § 4.115a, in evaluating voiding dysfunction, VA is to rate the particular condition as urine leakage, frequency, or obstructed voiding.   With regard to the criteria for voiding dysfunction based on leakage, frequency or obstruction, the 60 percent rating currently in effect is the maximum rating provided by the rating schedule, and is based on a need to use an appliance or the wearing of absorbent materials which must be changed more than four times a day.  As such, a higher schedular rating based on voiding dysfunction is unavailable.

With regard to renal dysfunction, an 80 percent rating is warranted for renal dysfunction when it results in persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%, or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

While the Veteran's representative indicated that the Veteran's last examination for his prostate cancer was in February 2012, the Board observes that an April 2014 VA examination assessed potential residuals.  It is clear from this April 2014 examination report that the Veteran continued to experience incontinence problems due to prostate cancer that have been contemplated by the 60 percent rating already in effect (based on voiding dysfunction).  Significantly however, with respect to kidney problems, the April 2014 VA examiner specifically indicated that the Veteran experienced no renal dysfunction due to his condition.  

VA progress notes dated during the appeal period include several reports which note that the Veteran required the daily use of diapers.  A December 2012 sonogram impression showed asymmetric kidneys with the left larger than the right; however, there was no evidence of hydronephrosis.  Laboratory results, dated in April 2014 show that creatinine was within normal limits. 

Although the Veteran clearly has voiding problems as a residual of his prostate cancer, a rating in excess of 60 percent is not warranted.  Indeed, there is no evidence to show that the Veteran has renal dysfunction with persistent edema and albuminuria with BUN at least 40 mg%, creatinine at least 4 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The Veteran has not been placed on regular dialysis.  While the Veteran's representative has asserted a new examination should be scheduled to assess the severity of the Veteran's disability, the Board observes that the last assessment was in April 2014, and not February 2012 as stipulated, and finds that the evidence of record sufficiently describes the nature and severity of the Veteran's disability, such that a merits decision can be reached at this time.  Indeed, the Veteran has not reported, nor does any evidence of record suggest that the Veteran has developed or experienced renal problems associated with prostate cancer that would warrant an increased rating to 80 or 100 percent.  While the Veteran clearly suffers from prostate cancer residuals in the form of serious incontinence problems, such is already contemplated by the maximum 60 percent rating for voiding dysfunction.

The Board has considered the Veteran's statements that he should be entitled to an increased rating. The Veteran is competent to report his prostate symptoms, as these observations come to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, and indicate that the Veteran does not have renal dysfunction due to his prostate cancer, are more probative than the Veteran's assessment of the severity of his disability.  

The Veteran also has erectile dysfunction associated with his prostate cancer; however, a separate compensable rating is not available for erectile dysfunction, as erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  Indeed, to warrant a compensable 20 percent rating for erectile dysfunction, there must also be deformity of the penis. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017). In this case, there is no evidence demonstrating that the Veteran has penile deformity, and the Veteran does not so contend.  





Sleep Disorder

The Veteran has filed a separate claim for service connection for a sleep disorder. The Board notes that in an October 2013 rating decision, service connection for depressive disorder was granted and a 50 percent rating was assigned from March 1, 2012, under Diagnostic Code 9434. 

The Board finds that the weight of the evidence does not establish a diagnosis of a disability manifested by sleep impairment other than the service-connected depressive disorder. The weight of the competent and credible evidence shows that the Veteran's sleep impairment is a symptom of his service-connected depressive disorder. There is no competent evidence of a stand-alone disability manifested by sleep impairment that is separate or distinct from the already service-connected depressive disorder. 

An October 2012 VA mental disorders DBQ report noted that the Veteran reported having trouble sleeping. The diagnosis was depressive disorder not otherwise specified (NOS).

The Veteran underwent an additional mental disorder DBQ in January 2014. The examiner noted that the Veteran had both a major depressive disorder and insomnia. The examiner indicated that it was not applicable to differentiate what symptoms were attributable to which diagnosis. The VA examiner noted the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living. 

Significantly, the VA examinations and post-service treatment records do not identify a separate or distinguishable sleep disability, other than that attributed to his service-connected acquired psychiatric disability. While VA treatment records note insomnia, the Board finds that the weight of the competent and credible evidence establishes that the sleep impairment is a symptoms of depressive disorder and a separate rating for insomnia is not warranted. 

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation. 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994). The critical inquiry in making such a decision is whether any of the symptomatology is duplicative of or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate. Esteban, 6 Vet. App. at 262. Here, the Veteran is already being compensated for the manifestation of sleep impairment; this manifestation is contemplated in the 70 percent rating assigned the service-connected depressive disorder under Diagnostic Code 9434. 38 C.F.R. § 4.130, Diagnostic Code 9434. 

The Veteran has not submitted or identified evidence of a diagnosis of a stand-alone disability manifested by sleep impairment other than the depressive disorder at any time during the current appeal. As noted, the weight of the competent and credible evidence shows that the Veteran does not have a separate disability manifested by sleep impairment other than depressive disorder. The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a sleep disability, service connection for the disorder cannot be awarded. See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The preponderance of the evidence is against the claim, and therefore, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Hearing Loss

The Veteran contends that his current bilateral hearing loss disability is due to military noise exposure associated with his duties as a light weapons infantryman.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim. The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Audiometric testing on VA examination in September 2013 revealed impaired hearing within the meaning of 38 C.F.R. § 3.385 for VA compensation purposes; the diagnosis was sensorineural hearing loss in each ear. 

The Veteran's active duty service treatment records are silent for complaints or findings related to hearing loss. During service, he underwent audiology examinations at enlistment and separation. His enlistment examination revealed a normal whispered test, but auditory thresholds were not recorded.

Prior to January 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement. The Veteran had an in-service audiological evaluation during service in August 1967, at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follow:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 

Therefore, after converting the August 1967 audiometric examination results from ASA to ISO-ANSI standards, pure tone thresholds at separation, in decibels, were shown as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The Veteran also underwent audiological evaluations after active duty service for the Puerto Rico Army National Guard.






	(CONTINUED ON NEXT PAGE)
On the enlistment audiological evaluation in October 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
/
40
LEFT
15
15
10
/
40

On the authorized audiological evaluation in May 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
5
5
LEFT
25
15
5
5
5

During the September 2013 VA audiological examination, the Veteran reported he noticed difficulty hearing in the past two years. He also noticed he sometimes had trouble hearing out of the right ear and if he was called from a distance. The diagnosis was bilateral high frequency sensorineural hearing loss.

Following a review of the claims file, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was incurred in or caused by military service. In support of the conclusion, the audiologist explained that the Veteran's enlistment and separation hearing tests were normal bilaterally. The examiner also noted that there were no complaints of hearing loss while in active service or after release until the Veteran's own statements that indicated that hearing loss had a later onset within the past two years. The examiner further noted the Veteran's occupational noise exposure with a road construction authority and pharmaceutical company. The examiner then opined that the Veteran's hearing loss was most likely associated with the normal aging process and occupational noise exposure. The examiner noted that it was well established in medical literature that exposure to high levels of noise cause either immediate hearing loss or progressive hearing deficits during prolonged periods of exposure during military service, but retroactive hearing effect was not expected 44 years after being exposed to military noise, and therefore opined that the Veteran's hearing loss was less likely as not caused by noise exposure or acoustic trauma during military service.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss was incurred in service or otherwise related to military service.

Audiometric testing data in active service do not meet the regulatory threshold requirements for a hearing disability either at enlistment or separation and the records are silent for any reports of hearing problems. Notably, the Veteran told the VA examiner that he did not recall hearing loss in service. He placed the onset of hearing loss years within two years of the September 2013 VA examination. Based on these facts, the evidence of record suggests a post-service inception and cause of the hearing loss disability.

Turning to the medical opinion evidence, the Board finds the conclusions of the VA examiner to be of significant probative weight because she explained the reasons for her conclusions based on an accurate characterization of the evidence of record, detailed examination findings, and consideration of the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). Indeed, the examiner deemed it medically significant that the Veteran did not experience hearing loss during service, and that the Veteran's post-service noise exposure and aging process were more likely the cause of his current hearing loss.

Finally, the Board recognizes that the Veteran has contended his hearing loss was caused by his active service. Although competent to attest to observable symptoms, the Veteran has not shown he has the training or medical expertise to competently link his current disabilities to his in-service noise exposures. The above-referenced VA examiner took the Veteran's assertions into account and rendered a negative nexus opinion based largely on the Veteran's own indication of post-service onset, and his experience post-service noise exposure along with the natural aging process. The examiner provided a medical explanation for her conclusion, and the Board finds the trained opinion of the VA examiner to be more probative than that of the Veteran. The Board adds that the Veteran has not asserted that he has experienced hearing loss since service, and the medical evidence does not indicate as much.  Thus, there is no showing of a continuity of symptoms warranting service connection under the provisions of 38 C.F.R. § 3.303(b). 

In sum, for the reasons discussed above, the Board finds that the evidence is against a finding that the Veteran's hearing loss disability had its onset in, or is otherwise related to the Veteran's period of service, to include in-service acoustic trauma. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Vision

The Veteran claims entitlement to service connection for a bilateral eye disorder. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

VA regulations provide that refractive error does not constitute a "disease" or "injury" within the meaning of applicable legislation for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2017); Terry v. Principi, 340 F.3d 1378 (Fed.Cir.2003). Therefore, service connection may not be allowed for refractive error of the eyes. See VAOPGCPREC 82-90 (July 18, 1990). Service connection could be granted for superimposed disease or injury.

Review of the Veteran's service treatment records does not reveal any complaints or problems with regard to the Veteran's eyes or vision.

VA treatment records show the Veteran has been diagnosed with a refractive error, but no fundus pathology.

In this case, the Veteran did not have eye problems at his induction or separation examination. Examination of his eyes at separation was noted as normal. Therefore, there is no evidence indicating superimposed disease or injury manifesting in a current disability other than refractive error. Indeed, no one has identified an acquired pathology. Therefore, service connection may not be granted for the Veteran's vision problems.

The Board acknowledges the lay statements submitted by the Veteran in support of his claim. Specifically, the Board acknowledges that the Veteran has stated that he has vision problems due to exposure to herbicide agents. However, as explained above, other than refractive error, the Veteran has no visual disability. The Veteran's April 2013 optometry consult shows that he has refractive ametropia, which is a refractive error and does not constitute disease or injury for VA compensation purposes. While the Board acknowledges the incidents he reported in service, the Board finds the fact that the Veteran's vision was identical at enlistment and separation from service to be the most probative evidence of record as to whether there was superimposed disease or injury. The Board adds that the Veteran is not shown to have the education, experience, or training to diagnose ophthalmological conditions. 38 C.F.R. § 3.159(a).

In summary, the Board concludes that the refractive error does not constitute a "disease" or "injury" for VA compensation purposes, and the Veteran's refractive error is not shown to have been subject to superimposed disease or injury in service; therefore, service connection for a vision disability (due to refractive error) is not warranted.


ORDER

A rating in excess of 60 percent for prostate cancer since January 1, 2012, is denied.

A separate compensable rating for erectile dysfunction is denied.

Service connection for a sleep disability is denied.

Service connection for a hearing loss disability is denied.

Service connection for a visual impairment is denied.


REMAND

The Veteran seeks service connection for esophagitis and states that the disability is secondary to medications he took for service-connected disabilities. The September 2012 VA examiner opined as to the etiology of the disability; however, the examiner only considered the medication the Veteran was taking at the time of the examination, and not the medication taken previously or the medication taken for the Veteran's urinary incontinence that is a residual of his prostate cancer. On remand, another examination should be scheduled to address the Veteran's contentions.

The Veteran also contends that his high blood pressure is due to active duty service and in-service exposure to herbicides. To date the Veteran has not been afforded a VA examination to address his contention. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examiner evaluating the claimed high blood pressure should also address the Veteran's elevated blood pressure readings during service, as reflected in the April 1965 pre-induction examination (138/88), July 1966 service treatment record (130/64) and August 1967 separation examination report (134/68).

The Veteran contends that he has skin carcinoma that is due to active duty service and in-service exposure to herbicides. While the Board cannot find evidence of skin carcinoma during the appeal period, the Veteran has been diagnosed with several skin disorders. To date the Veteran has not been afforded a VA examination to address his contention. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he has a hiatal hernia and joint pain that are due to active duty service and in-service exposure to herbicides. While the Veteran has current diagnoses, he has not been afforded a VA examination to address his contentions. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. Schedule the Veteran for an appropriate VA examination to address the claimed esophagitis.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. All indicated tests and studies should be undertaken. 

Return the record to the September 2012 VA examiner (or, if unavailable, to another appropriate physician(s)) for review and an advisory medical opinion regarding the likely etiology of the Veteran's esophagitis disability, to specifically include whether it is at least as likely as not (a 50% or greater probability) that any such disability was caused or aggravated (the opinion must address aggravation) by a service connected disability, to include as due to medications taken at any time for a service connected disability.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

3. Schedule the Veteran for an appropriate VA examination to address the claimed high blood pressure. The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. All indicated tests and studies should be undertaken. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should confirm the diagnosis of hypertension. 

(B) For currently diagnosed hypertension, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in, or is otherwise related to service, to include his in-service exposure to herbicide agents. In this regard, the examiner should consider the above-referenced April 1965 pre-induction examination (138/88), July 1966 service treatment record (130/64) and August 1967 separation examination report (134/68). 

A complete rationale should be given for all opinions and conclusions expressed.

4. Obtain a medical opinion addressing the likely nature and etiology of each skin disease/disability that was present during or proximate to the claim. The claims file must be made available, and reviewed by the physician. If the response requested below cannot be provided without physically examining the Veteran, such should be scheduled. 

After review of the claims file, the reviewing physician should identify all skin disorders found at any point during the course of the appeal (since 2012). Then, the reviewing physician should opine as to whether any skin disorder found (even if currently resolved) at least as likely as not (50 percent or greater probability) began during service, or is otherwise the result of his military service, to include conceded exposure to herbicide agents therein. 

An opinion simply stating that the noted skin disorders are not on the list of presumptive diseases for herbicide exposure is not an adequate opinion addressing whether the Veteran's skin disorders are due to his herbicide exposure during military service. 

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5. Obtain medical opinions from appropriate VA examiners as to the etiology of the Veteran's hiatal hernia and joint pain. An in-person examination is not required unless deemed necessary by the examiner. The examiner should be provided and review the electronic claims file, including a copy of this Remand. The examiner should address the following: 

(A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hiatal hernia had its onset during, or is otherwise etiologically related to, his active service, to include due to herbicide exposure? 

(B) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hiatal hernia was caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by a service connected disability, to include as due to medications taken at any time for a service connected disability? (This question should be addressed only if the answer to (a) is no.) 

(C) For the joint disorders previously diagnosed in the record, is it at least as likely as not (i.e., 50 percent or greater probability) that any of these conditions began during service or are otherwise causally related to the Veteran's herbicide exposure in service (regardless of the fact that the Veteran's joint disorders are not conditions presumed to be associated with herbicide exposure)?

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


